 Case:Case
       18-3018
           2:17-cv-01462-JHS
                 Document: 003113303021
                             Document 129 Page:
                                           Filed 107/26/19
                                                      Date Filed:
                                                           Page 07/26/2019
                                                                  1 of 2



                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                 No. 18-3018
                                ___________

      ORLANDO A. ACOSTA, WRITE IN CANDIDATE REPUBLICAN;
         EDWARD LLOYD, WRITE IN CANDIDATE DEMOCRAT

                                      v.

          DEMOCRATIC CITY COMMITTEE; EMILIO VAZQUEZ,
  WARDLEADER/CANDIDATE; CARLOS MATOS, WARDLEADER; ELAINE
 TOMLIN, WARDLEADER; JEWELL WILLIAMS, WARDLEADER; DWAYNE
 LILLEY, WARDLEADER; SHIRLEY GREGORY, WARDLEADER; EL-AMOR
BROWNE ALI, WARDLEADER; LESLIE ACOSTA, FORMER STATE REP.; MIKE
   TURZAI, STATE REP. SPEAKER OF THE HOUSE; PHILADELPHIA CITY
 COMMISSIONERS & COUNTY OF PHILADELPHIA BOARD OF ELECTIONS;
  SECRETARY COMMONWEALTH OF PENNSYLVANIA; DEPARTMENT OF
   STATE, BUREAU OF COMMISSIONS, ELECTIONS AND LEGISLATION;
      ANTHONY CLARK, CITY COMMISSIONER; AL SCHMIDT, CITY
 COMMISSIONER; LISA DEELEY, CITY COMMISSIONER; COMMITTEE OF
                            SEVENTY

                         ORLANDO A. ACOSTA,
                                           Appellant
                  ____________________________________

                On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                    (D.C. Civil Action No. 2-17-cv-01462)
                  District Judge: Honorable Joel H. Slomsky
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 May 2, 2019

          Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges
                             ___________

                                JUDGMENT
                                ___________
   Case:Case
         18-3018
             2:17-cv-01462-JHS
                   Document: 003113303021
                               Document 129 Page:
                                             Filed 207/26/19
                                                        Date Filed:
                                                             Page 07/26/2019
                                                                    2 of 2




      This cause came to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was submitted pursuant to Third

Circuit LAR 34.1(a) on May 2, 2019. On consideration whereof, it is now hereby

      ORDERED and ADJUDGED by this Court that the judgment of the District Court

entered August 31, 2018, be and the same is hereby affirmed. Costs taxed against the

appellant. All of the above in accordance with the opinion of this Court.




                                                         ATTEST:


                                                         s/ Patricia S. Dodszuweit
                                                         Clerk
DATED: May 16, 2019




                                     Certified as a true copy and issued in lieu
                                     of a formal mandate on 07/26/2019


                                    Teste:
                                    Clerk, U.S. Court of Appeals for the Third Circuit
